 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
 
SUPERVISORY AGREEMENT
 
This Supervisory Agreement (Agreement) is made this 19 day of October, by and
through the Board of Directors (Board) of Malvern Federal Mutual Holding Co.,
Paoli, Pennsylvania, OTS Docket No. H4485 (Malvern MHC), and Malvern Federal
Bancorp, Inc., Paoli, Pennsylvania, OTS Docket No. H4486 (Malvern HC) and the
Office of Thrift Supervision (OTS), acting by and through its Regional Director
for the Northeast Region (Regional Director);
 
WHEREAS, Malvern MHC is a federally-chartered mutual holding company and Malvern
HC is a federally-chartered, mid-tier holding company; and
 
WHEREAS, Malvern HC owns one hundred percent (100%) of Malvern Federal Savings
Bank (Association); and
 
WHEREAS, Malvern MHC, Malvern HC, and the Association are subject to
examination, regulation and supervision by the OTS; and
 
WHEREAS, the OTS, pursuant to 12 U.S.C. §§ 1818 and 1467a(g), has the statutory
authority to enter into and enforce supervisory agreements and to require
Malvern MHC and Malvern HC to take action to correct matters of regulatory
concern; and
 
WHEREAS, in furtherance of their common goal to ensure that Malvern MHC and
Malvern HC continue to address the unsafe or unsound practices identified by the
OTS in the February 22, 2010 Reports of Examination of the Association, Malvern
MHC and Malvern HC (2010 ROE), Malvern MHC, Malvern HC, and the OTS have
mutually agreed to enter into this Agreement; and
 
WHEREAS, on October 19, 2010, Malvern MHC and Malvern HC, at a duly constituted
meeting of their respective Boards, each adopted a resolution (Board Resolution)
that authorizes Malvern MHC and Malvern HC to enter into this Agreement and
directs compliance by Malvern MHC and Malvern HC and its directors, officers,
employees, and other institution-affiliated parties with each and every
provision of this Agreement.
 
 
Malvern Federal Mutual Holding Co.
Malvern Federal Bancorp, Inc.
Supervisory Agreement
Page 1 of 7
 
 

--------------------------------------------------------------------------------

 
 
        NOW THEREFORE, in consideration of the above premises, it is agreed as
follows:
 
Association Oversight.
1.     Effective immediately, Malvern MHC and Malvern HC shall ensure the
Association's compliance with the terms of the Supervisory Agreement issued by
the OTS to the Association effective October _, 2010.
 
Dividends and Other Capital Distributions.
2.      Effective immediately, Malvern MHC and Malvern HC shall not declare or
pay dividends or make any other capital distributions, as that term is defined
in 12 C.F.R. § 563.141, without receiving the prior written approval of the
Regional Director in accordance with applicable regulations and regulatory
guidance. Malvern MHC and Malvern HC's written request for approval shall be
submitted to the Regional Director at least thirty (30) days prior to the
anticipated date of the proposed declaration, dividend payment or distribution
of capital.
 
Effective Date.
3.     This Agreement is effective on the Effective Date as shown on the first
page.
 
Duration.
4.     This Agreement shall remain in effect until terminated, modified or
suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
 
Time Calculations.
5.    Calculation of time limitations for compliance with the terms of this
Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
 
 
 
 
Malvern Federal Mutual Holding Co.
Malvern Federal Bancorp, Inc.
Supervisory Agreement
Page 2 of 7
 
 
 

--------------------------------------------------------------------------------

 
 
Submissions and Notices.
6.           All submissions to the OTS that are required by or contemplated by
the Agreement shall be submitted within the specified timeframes.
 
7.           Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:
 
(a)  To:     OTS
 Michael E. Finn, Regional Director
 Office of Thrift Supervision
 Harborside Financial Center Plaza Five
 Suite 1600
 Jersey City, New Jersey 07311
 
(b)      To:    Malvern Federal Mutual Holding Co.
c/o Ronald Anderson, Director
   42 East Lancaster Avenue
Paoli, Pennsylvania 19301-1420
 
(c)    To:    Malvern Federal Bancorp, Inc.
c/o Ronald Anderson, Director
42 East Lancaster Avenue
   Paoli, Pennsylvania 19301-1420
 
No Violations Authorized.
 
8.    Nothing in this Agreement shall be construed as allowing Malvern MHC or
Malvern HC, their respective Boards, officers or
employees to violate any law, rule, or regulation.
 
OTS Authority Not Affected.
9.    Nothing in this Agreement shall inhibit, estop, bar or otherwise prevent
the OTS from taking any other action affecting the Malvern MHC or Malvern HC if
at any time the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law.
 
 
 
 
Malvern Federal Mutual Holding Co.
Malvern Federal Bancorp, Inc.
Supervisory Agreement
Page 3 of 7
 
 
 

--------------------------------------------------------------------------------

 
Other Governmental Actions Not Affected.
10.   Malvern MHC and/or Malvern HC acknowledge and agree that its execution of
the Agreement is solely for the purpose of resolving the matters addressed
herein, consistent with Paragraph 9 above, and does not otherwise release,
discharge, compromise, settle, dismiss, resolve, or in any way affect any
actions, charges against, or liability of Malvern MHC and/or Malvern HC that
arise pursuant to this action or otherwise, and that may be or have been brought
by any governmental entity other than the OTS.
 
Miscellaneous.
11.   The laws of the United States of America shall govern the construction and
validity of this Agreement.
 
12.   If any provision of this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise.
 
13.   All references to the OTS in this Agreement shall also mean any of the
OTS's predecessors, successors, and assigns.
 
14.   The section and paragraph headings in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
 
15.   The terms of this Agreement represent the final agreement of the parties
with respect to the subject matters thereof, and constitute the sole agreement
of the parties with respect to such subject matters.
 
 
Malvern Federal Mutual Holding Co.
Malvern Federal Bancorp, Inc.
Supervisory Agreement
Page 4 of 7
 
 
 

--------------------------------------------------------------------------------

 
 
Enforceability of Agreement.
16.   This Agreement is a "written agreement" entered into with an agency within
the meaning and for the purposes of 12 U.S.C. § 1818.
 
Signature of Directors/Board Resolution.
17.   Each Director signing this Agreement attests that he or she voted in favor
of a Board Resolution authorizing the consent of Malvern MHC and/or Malvern HC
to the issuance and execution of the Agreement. This Agreement may be executed
in counterparts by the directors after approval of execution of the Agreement at
a duly called board meeting. A copy of the Board Resolution authorizing
execution of this Agreement shall be delivered to the OTS, along with the
executed original(s) of this Agreement.
 
 
 
 
[Remainder of this page intentionally left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
Malvern Federal Mutual Holding Co.
Malvern Federal Bancorp, Inc.
Supervisory Agreement
Page 5 of 7
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREFORE, the OTS, acting by and through its Regional Director, and the Board
of Malvern HC.
 
 
MALVERN FEDERAL BANCORP, INC.                                      OFFICE OF
THRIFT SUPERVISION
Paoli, Pennsylvania
 
       
 

By: /s/Ronald Anderson  By:     Ronald Anderson, Director   Michael E. Finn    
  Regional Director, Northeast Region   /s/Kristin S. Camp       Kristin S.
Camp, Director               /s/F. Claire Hughes, Jr.       F. Claire Hughes,
Jr., Director               /s/Joseph E. Palmer, Jr.       Joseph E. Palmer,
Jr., Director               /s/Edward P. Shanaughy, II       Edward P.
Shanaughy, II, Director               /s/George Steinmetz       George
Steinmetz, Director               /s/Therese Woodman       Therese Woodman,
Director               /s/John B. Yerkes, Jr.       John B. Yerkes, Jr.,
Director    

 
 
                                               
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Malvern Federal Mutual Holding Co.
Malvern Federal Bancorp, Inc.
Supervisory Agreement
 